internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc fi p plr-104469-00 date date legend master_trust portfolio portfolio portfolio fund a fund b feeder fund feeder fund feeder fund feeder fund feeder fund feeder fund state a state b dear plr-104469-00 this responds to your request for a ruling dated date and subsequent correspondence submitted by your authorized representative on behalf of the master_trust the portfolios and the feeder funds collectively the taxpayers the rulings requested are as follows a as a partner investing in a portfolio of the master_trust each feeder fund will be deemed to own a proportionate share of the assets and will be deemed to be entitled to the income of the portfolio attributable to such share for purposes of sec_851 sec_851 sec_852 sec_853 and sec_854 of the internal_revenue_code code for this purpose the interest of each feeder fund in its respective portfolio will be determined in accordance with the feeder fund’s capital interest in the portfolio b no gain_or_loss will be recognized by a portfolio or its corresponding feeder funds upon a contribution of property to the portfolio by a feeder fund in exchange for shares of beneficial_interest in the portfolio under sec_721 c the method employed by each portfolio for making forward and reverse sec_704 allocations including aggregating the gains and losses from the disposition of qualified_financial_assets contributed to the portfolio by its feeder funds with built-in gains and losses arising from revaluations of qualified_financial_assets held by the portfolio is a reasonable method within the meaning of sec_1_704-3 and e and is permitted by the commissioner under sec_1_704-3 d the method employed by each portfolio for making forward and reverse sec_704 allocations to new partners which satisfy certain criteria and invest in the portfolio is a reasonable method within the meaning of sec_1_704-3 and is permitted by the commissioner under sec_1_704-3 facts the master_trust was organized as a business_trust under the laws of state a pursuant to the terms of a declaration of trust the declaration the master_trust is registered under the investment_company act of u s c 80a-1 et seq act the master_trust consists of three initial series portfolio portfolio and portfolio individually a portfolio or collectively the portfolios each portfolio is a separate pool of assets within the master_trust rather than a separate legal entity under the laws of state a each portfolio however is classified as plr-104469-00 a partnership under sec_301_7701-3 of the procedure and administration regulations portfolio serves as an investment vehicle for feeder fund and feeder fund portfolio serves as an investment vehicle for feeder fund and feeder fund and portfolio serves as an investment vehicle for feeder fund and feeder fund individually a feeder fund or collectively the feeder funds each feeder fund invests substantially_all of its assets available for investment in the relevant portfolio and has the same investment objective as the relevant portfolio each feeder fund contributed solely cash to its respective portfolio each feeder fund will be treated for federal tax purposes as a separate corporation under sec_851 of the code and will qualify for and elect status as a regulated_investment_company ric under subchapter_m part i of the code each feeder fund intends to operate in a manner that continues to qualify it as a ric each feeder fund is a series of fund a or fund b feeder fund feeder fund and feeder fund are series of fund a feeder fund feeder fund and feeder fund are series of fund b both fund a and fund b are open-end series- type investment_company under the act whose shares were registered under the securities act of act both fund a and fund b are organized as separate corporations under the laws of state b cash contributed by the feeder funds has been and will be used only to carry on the normal operating and investment activities of each respective portfolio normal operating activities would include payment of partnership level expenses and periodic withdrawals of partnership capital normal investment activities would consist only of investments that are consistent with the following portfolio holding itself out to investors as an equity securities growth fund which is a type of investment fund that seeks to provide investors with capital appreciation by investing in equity securities deemed to have above average prospects portfolio holding itself out to investors as an equity securities value fund which is a type of investment fund that seeks to provide investors with capital appreciation by investing in equity securities deemed to be selling below normal market valuations portfolio holding itself out to investors as an equity securities blended fund which is a type of investment fund that seeks to provide investors with capital appreciation by investing in securities that provide for both growth and value each portfolio is treated as a partnership for federal tax purposes and the feeder funds are treated as partners of each of the partnerships in which they invest each feeder fund has contributed or will contribute either solely cash or a portfolio of assets that meets the diversification requirements of sec_368 each portfolio likewise will require that any future feeder funds which acquire a partnership_interest in that portfolio will meet the diversification requirements of sec_368 and sec_1 plr-104469-00 c for purposes of this test government securities are not included within the meaning of securities under sec_368 but are included within the meaning of total assets in sec_368 the interest of each partner in each portfolio is limited to the net assets of that portfolio and does not extend to the assets of the other portfolios no portfolio has invested in any of the master trust’s other portfolios each portfolio will satisfy the terms of the private_placement safe_harbor from the definition of publicly_traded_partnership contained in sec_1_7704-1 by reason of the fact that the interests in the portfolios will not be registered or required to be registered under the act or any other federal or securities law regulating the offering or sale of securities and thus will not be a publicly_traded_partnership within the meaning of sec_7704 except as required by sec_704 and sec_1_704-1 each partner will be allocated a pro_rata share of partnership income gain loss deduction and credit in accordance with the regulations under sec_704 each partner’s initial capital_account balance will be the amount of money and the fair_market_value of the property contributed to its portfolio by the partner under sec_1_704-1 the portfolios will revalue their investment portfolios to fair_market_value as of the close of each day each portfolio will adjust its partners’ individual capital accounts to reflect the partner’s share of the net change in the value of its portfolio of assets from the close of the prior day to the close of the current day each portfolio represents that it qualifies as a securities_partnership under sec_1_704-3 and that substantially_all of its property will consist of readily tradeable securities each portfolio represents that none of its contributions revaluations and the corresponding allocations of tax items was or will be made with a view to shifting the tax consequences of built-in_gain or loss among its partners in a manner that substantially reduces the present_value of the partners’ aggregate tax_liability no portfolio will bear any investment advisory and portfolio accounting fees of any other portfolio nor will it bear any legal custodial audit or other expenses of any other portfolio fund a and fund b will bear their own distribution shareholder servicing management legal audit and other expenses taxpayers further represent as follows each portfolio was organized in a manner so as to enable its classification as a partnership and not to enable investors which are rics to make distributions that would be prohibited by revrul_89_81 1989_1_cb_266 had they invested directly in the securities held by such portfolio plr-104469-00 for purposes of determining the required_distribution under a each feeder fund that is a ric will account for its share of items of income gain loss and deduction of the portfolio which corresponds to it as they are taken into account by the portfolio holders of interests in any of the portfolios will be limited to the institutional investors that are registered investment companies insurance_companies common or commingled trust funds group_trusts and similar entities which qualify as accredited investors within the meaning of regulation d under the act no individual s_corporation partnership or grantor_trust a grantor of which includes an individual s_corporation or partnership will be issued interests in any portfolio in addition and in all events the number of holders of interests in each portfolio will be limited to fewer than law and analysis ruling proportionate ownership of portfolio_income and assets in applying the ric qualification tests sec_851 of the code provides that certain requirements must be satisfied in order for a domestic_corporation to be taxed as a ric and thereby to be exempt from the corporate level tax on most income sec_851 of the code provides that to qualify as a ric at least percent of a corporation's gross_income must be derived from dividends interest payments_with_respect_to_securities_loans as defined in sec_512 gains from the sale_or_other_disposition of stocks securities foreign_currencies or other income derived with respect to the business of investing in such stocks securities or currencies sec_851 of the code requires that in order to qualify as a ric at the close of each quarter of the taxable_year at least percent of the value of a corporation's total assets must be represented by cash and cash items including receivables government securities securities of other rics and other_securities generally limited in respect of any one issuer to an amount not greater in value than percent of the value of the total assets of the corporation and to not more than percent of the outstanding_voting_securities_of_such_issuer sec_851 of the code provides that in order to qualify as a ric not more than percent of the corporation's total assets may be invested in the securities other than government securities and the securities of other rics of any one issuer or of two or more issuers that the corporation controls and which are determined under regulations to be engaged in the same or similar trades_or_businesses or related trades_or_businesses plr-104469-00 sec_852 of the code provides that a ric at least of the value as defined in sec_851 of whose total assets at the close of each calendar_quarter consists of obligations described in sec_103 is eligible to pay exempt-interest dividends which are treated by the ric’s shareholders as interest excludable from gross_income pursuant to sec_103 sec_853 of the code provides that a ric more than percent of the value as defined in sec_851 of whose total assets at the close of the taxable_year consists of stock_or_securities in foreign_corporations and which meets the requirements of sec_852 for the taxable_year may elect to treat its shareholders as if they had paid certain foreign taxes incurred by the ric for purposes of determining a shareholder's foreign_tax_credit under sec_901 sec_854 provides that a dividend other than a capital_gain dividend received from a ric qualifies for the dividends received deduction under sec_243 to the extent so designated by the ric provided that the ric meets the requirements of sec_852 for the taxable_year during which it paid the dividend sec_854 provides that the aggregate amount that may be designated as dividends under sec_854 shall not exceed the aggregate_dividends_received by the ric for the taxable_year sec_854 provides that the term aggregate_dividends_received includes only dividends received from domestic corporations sec_854 provides in part that for purposes of determining an amount to be treated as a dividend eligible for the dividends received deduction under sec_243 a payment to a ric shall not be treated as a dividend unless had it not been a ric it would have been allowed a dividends received deduction under sec_243 with respect to the payment sec_702 of the code provides that the character of items stated in sec_702 that are included in a partner's_distributive_share shall be determined as if such items were realized directly from the source from which they were realized by the partnership or incurred in the same manner as incurred by the partnership sec_702 provides that where it is necessary to determine the amount or character of the gross_income of a partner such amount shall include that partner's_distributive_share of the gross_income of the partnership section n of the technical_and_miscellaneous_revenue_act_of_1988 added a sentence to the flush language of sec_851 of the code that states that income derived from a partnership or trust shall be treated as satisfying the percent test of sec_851 only to the extent that such income is attributable to items of income of the partnership or trust that would be described in sec_851 if earned directly by the ric plr-104469-00 the legislative_history of that sentence indicates that it was intended to clarify the general_rule used to characterize items of income gain loss deduction or credit includable in a partner’s distributive_share as applied to rics that are partners it therefore explains the relationship of sec_702 to the percent test under sec_851 see s rep no 100th cong 2d sess under subchapter_k of the code a partnership is considered to be either an aggregate of its members or a separate_entity under the aggregate approach each partner is treated as an owner of an undivided_interest in partnership assets and operations under the entity approach the partnership is treated as a separate_entity in which partners have no direct interest in partnership assets and operations see s rep no 83d cong 2d sess h_r rep no 83d cong 2d sess in order for a holder to qualify as a ric under the diversification tests of sec_851 of the code the aggregate approach will have to be applied to each holder's partnership_interest in a series as an aggregate each holder will be entitled to take into account its share of the individual items of income and assets of the series revrul_75_62 1975_1_cb_188 concerns a life_insurance_company that contributed cash to a partnership in exchange for a percent interest in the partnership the partnership held real_estate as its principal asset for the taxable_year in question sec_805 of the code required life_insurance_companies to value their assets each taxable_year for this purpose sec_805 required that shares of stock and real_estate be valued at their fair market values and that other assets be valued at their adjusted bases the issue presented in the ruling is whether for purposes of sec_805 the life_insurance company's interest in the partnership is considered to be an investment in the real_estate held by the partnership an aggregate approach or an investment in other_property an entity approach revrul_75_62 holds that the partnership_interest held by the life_insurance_company must be accounted for as other_property for purposes of sec_805 of the code the ruling cites sec_705 and sec_741 both of which generally treat an interest in a partnership as an interest in an entity as evidence of an intent in subchapter_k to take the entity approach in questions concerning the nature of an interest in a partnership the ruling states that the legislative_history of sec_805 does not indicate that application of the entity approach to the facts of the ruling is inappropriate and that there is no compelling reason to take the aggregate approach the flush language of sec_851 of the code and its legislative_history indicate that here unlike the situation described in revrul_75_62 congress intended that an aggregate approach be taken in determining the nature of the partnership interests held by the feeder funds the flush language of sec_851 mandates an aggregate approach in applying the percent gross_income_test of sec_851 to rics that hold plr-104469-00 partnership interests it would be anomalous to suggest that congress intended that a ric’s interest in a partnership be viewed as a direct investment in the partnership’s assets for purposes of the sec_851 test but not be viewed as a direct investment in those assets for purposes of the test set out in sec_851 the tax treatment accorded real_estate_investment_trusts reits lends further support to applying the aggregate approach to the present case reits were created to provide an investment vehicle similar to the ric for small investors to invest in real_estate and real_estate mortgages see h_r rep no 86th cong 2d sess like rics reits are subject_to restrictions on the type of assets they can hold if they want to retain the benefits accorded them under subchapter_m and are subject_to certain gross_income source tests reits and rics also have similar distribution and holding_period requirements sec_1_856-3 of the regulations provides that in the case of a real_estate_investment_trust which is a partner in a partnership as defined in sec_7701 and the regulations thereunder the trust will be deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be entitled to the income of the partnership attributable to such share for purposes of sec_856 the interest of a partner in the partnership's assets shall be determined in accordance with his capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 thus for example if the trust owns a 30-percent capital interest in a partnership which owns a piece of rental property the trust will be treated as owning percent of such property and as being entitled to percent of the rent derived from the property by the partnership similarly if the partnership holds any property primarily_for_sale_to_customers in the ordinary course of its trade_or_business the trust will be treated as holding its proportionate share of such property primarily for such purpose also for example where a partnership sells real_property or a_trust sells its interest in a partnership which owns real_property any gross_income realized from such sale to the extent that it is attributable to the real_property shall be deemed gross_income from the sale or disposition of real_property held for either the period that the partnership has held the real_property or the period that the trust was a member of the partnership whichever is the shorter thus the regulation adopts the aggregate look-through approach in determining how a reit should account for its partnership interests for purposes of all of the income and asset qualification tests under sec_856 of the code plr-104469-00 the legislative purpose underlying the creation of both rics and reits was to provide small investors a means of pooling their resources to invest in a particular type of assets without the imposition of corporate_income_tax the qualification tests are similar for each therefore although the ric regulations do not specifically address the issue herein it is appropriate to adopt an approach for rics that parallels that set forth for reits based on the information and representations submitted we rule that each feeder fund that qualifies as a ric and is a partner in a portfolio will be deemed to own a proportionate share of the assets of the portfolio and will be deemed to be entitled to the income of the portfolio attributable to that share for purposes of determining whether the feeder fund satisfies the requirements of sec_851 sec_851 sec_852 sec_853 and sec_854 of the code for purposes of these sections the interests of each feeder fund in the portfolio shall be determined in accordance with the feeder fund's capital interest in the portfolio ruling no recognition of gain_or_loss on contributions of property in exchange for shares of beneficial_interest in a portfolio sec_721 a provides that neither a partner nor a partnership will recognize gain_or_loss on a contribution of assets to a partnership in exchange for a partnership_interest sec_721 provides that subsection a shall not apply to gain realized on a transfer of property to a partnership which would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_351 a provides that no gain_or_loss will be recognized if one or more persons transfers property to a corporation solely in exchange for stock_or_securities in the corporation and immediately_after_the_exchange the transferors control the transferee corporation as defined in sec_368 sec_351 provides that sec_351 will not apply to a transfer of property to an investment_company sec_1_351-1 provides that a transfer to an investment_company will occur when i the transfer results directly or indirectly in diversification of the transferors' interests and ii the transferee is a regulated_investment_company ric real_estate_investment_trust reit or a corporation more than percent of the value of whose assets excluding cash and non-convertible debt obligations from consideration are held for investment and are readily marketable stocks or securities or interests in rics or reits sec_1002 of the taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 the act amends sec_351 for transfers after date in taxable years ending after such date subject_to certain transitional relief provisions sec_1002 of the act is intended to expand the types of assets considered in determining whether a transfer is to a transferee described in sec_1_351-1 to include certain assets in plr-104469-00 addition to readily marketable stocks or securities and interests in rics or reits however the act is not intended to alter the requirement of sec_1_351-1 that a transfer of property will be considered to be a transfer to an investment_company under sec_351 only if the transfer results directly or indirectly in diversification of the transferors' interests see s rep no 105th cong 1st sess h_r rep no 105th cong 1st sess h_r rep no 105th cong 1st sess sec_1_351-1 provides that a transfer ordinarily results in diversification of the transferors' interests if two or more persons transfer nonidentical assets to a corporation in the exchange it further provides that if a transfer is part of a plan to achieve diversification without recognition of gain such as a plan which contemplates a subsequent transfer however delayed of the corporate assets or of the stock_or_securities received in the earlier exchange to an investment_company in a transaction purporting to qualify for nonrecognition treatment the original transfer will be treated as resulting in diversification sec_1_351-1 provides that a transfer of stocks and securities will not be treated as resulting in a diversification of the transferors' interests if each transferor transfers a diversified portfolio of stocks and securities and a portfolio of stocks and securities is considered to be diversified if it satisfies the and 50-percent tests of sec_368 applying the relevant provisions of sec_368 except that government securities are included in total assets for purposes of the denominator of the and 50-percent tests unless acquired to meet the and 50-percent tests but are not treated as securities of an issuer for purpose of the numerator of the and 50-percent tests an investment_company is diversified within the meaning of sec_368 if not more than percent of the value of its assets is invested in the stock and securities of any one issuer and not more than percent of the value of its total assets is invested in the stock and securities of five or fewer issuers after applying the law to the facts submitted and representations made we conclude that the transfers of property to portfolios by the feeder funds are not transfers to a partnership that would be treated as an investment_company within the meaning of sec_351 and sec_1_351-1 if the portfolios were incorporated provided that these are the only transfers to the portfolios except for transfers solely of cash and or a diversified portfolio of stocks and securities within the meaning of sec_1_351-1 however we express no opinion about whether subsequent transfers of stock and securities to the portfolios by any transferor will affect the tax consequences of the original transfers ruling aggregate method for allocations of gains and losses on contributions of property to portfolio is reasonable with the meaning of sec_1_704-3 plr-104469-00 sec_704 provides that income gain loss and deduction with respect to property contributed to the partnership by a partner is shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 states that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to precontribution gain_or_loss under sec_704 a partnership must allocate income gain loss and deductions with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of the contribution this allocation must be made using a reasonable method that is consistent with the purpose of sec_704 sec_1_704-3 provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property under sec_1_704-1 reverse sec_704 allocations a partnership that makes allocations with respect to revalued property must use a reasonable method that is consistent with the purposes of sec_704 and c sec_1_704-3 indicates that sec_704 generally applies on a property-by- property basis therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built-in gains and built-in losses on items of contributed or revalued property generally cannot be aggregated sec_1_704-3 sets forth a special rule allowing certain securities partnerships to make reverse sec_704 allocations on an aggregate basis specifically sec_1_704-3 provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purposes of sec_704 once a partnership adopts an aggregate approach the partnership must apply the same aggregate approach to all of its qualified_financial_assets for all taxable years in which the partnership qualifies as a securities_partnership sec_1_704-3 defines a securities_partnership as a partnership that is either a management company or an investment_partnership and that makes all of its book allocations in proportion to the partners’ relative book capital accounts except for reasonable special allocations to a partner who provides management services or investment advisory services to the partnership under sec_1_704-3 a partnership is a management company if it is registered as a management company under the act sec_1_704-3 defines qualified_financial_assets as any personal_property including stock that is actively_traded as defined in sec_1_1092_d_-1 defining plr-104469-00 actively_traded property for purposes of the straddle rules for a management company qualified_financial_assets also include the following even if not actively_traded shares of stock in a corporation notes bonds debentures or other evidences of indebtedness interest rate currency or equity notional_principal_contracts evidences of an interest in or derivative financial instruments in any security currency or commodity including any option forward or futures_contract or short position or any similar financial_instrument sec_1_704-3 and e v describe two approaches to making aggregate reverse sec_704 allocations that are generally reasonable -- the partial netting approach and the full netting approach however sec_1_704-3 provides that other approaches may be reasonable in appropriate circumstances sec_1_704-3 the full netting approach provides that to use the full netting approach the partnership must establish appropriate accounts for each partner for the purpose of taking into account each partner’s share of the tax gains and losses under the full netting approach on the date of each capital_account restatement the partnership a nets its book gains and book losses from qualified_financial_assets since the last capital_account restatement and allocates the net amount to its partners b nets tax gains and tax losses from qualified_financial_assets since the last capital_account restatement and c allocates the net tax gain or net tax loss to the partners in a manner that reduces the book-tax disparities of the individual partners sec_1_704-3 provides that an allocation method or combination of methods is not reasonable if the contribution of property or event that results in reverse sec_704 allocations and the corresponding allocation of tax items with respect to the property are made with a view to shifting the tax consequence of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners' aggregate tax_liability furthermore sec_1_704-3 provides that the character and other tax_attributes of gain_or_loss allocated to the partners under an aggregate approach must a preserve the tax_attributes of each item of gain_or_loss realized by the partnership b be determined under an approach that is consistently applied and c not be determined with a view to reducing substantially the present_value of the partners' aggregate tax_liability each portfolio has represented that its allocations have complied and will comply with sec_1_704-3 each portfolio has elected to use the aggregate method for making reverse sec_704 allocations described in sec_1_704-3 the taxpayers also have requested permission to aggregate built-in gains and losses from qualified_financial_assets later contributed to a portfolio by a partner with plr-104469-00 built-in gains and losses from revaluations of qualified_financial_assets held by that portfolio for the purpose of making sec_704 and reverse sec_704 allocations the aggregation rule_of sec_1_704-3 applies only to reverse sec_704 allocations therefore a securities_partnership using an aggregate approach must generally account for any built-in_gain or loss from contributed_property separately the preamble to sec_1_704-3 explains that the final regulations do not authorize aggregation of built-in gains and losses from contributed_property with built-in gains and losses from revaluations because this type of aggregation can lead to substantial distortions in the character and timing of income and loss recognized by contributing partners t d 1995_1_cb_120 however the preamble also recognizes that there may be instances in which the likelihood of character and timing distortions is minimal and the burden of making sec_704 allocations separate from reverse sec_704 allocations is great consequently sec_1 e iii authorizes the commissioner to permit by published guidance or letter_ruling aggregation of qualified_financial_assets for purposes of making sec_704 allocations in the same manner as that described in sec_1_704-3 in this case the burden to each portfolio of making sec_704 allocations separate from reverse sec_704 allocations is represented to be substantial in addition the likelihood that this type of aggregation could be abused by portfolios and its partners is minimal it is represented that each feeder fund including the feeder funds and any future feeder funds will qualify as a publicly_offered_regulated_investment_company as defined in sec_67 and sec_1_67-2t a qualified contributor after applying the relevant law to the facts presented and the representations made we conclude that each portfolio may aggregate built-in gains and losses from qualified_financial_assets contributed by its partners with built-in gains and losses from revaluations of qualified_financial_assets held by that portfolio for purposes of making sec_704 and reverse sec_704 allocations and that each portfolio’s method of making sec_704 and reverse sec_704 allocations is reasonable and permitted by the commissioner under sec_1_704-3 provided that a contribution or revaluation of property and the corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners' aggregate tax_liability and that each of the partners is a qualified contributor ruling method for making sec_704 allocations for qualified contributors it is anticipated that qualified contributors may become partners in the portfolios in the future these future partners may contribute securities with built-in_gain or loss to the portfolios but only securities consistent with the portfolios’ investment objective plr-104469-00 after applying the relevant law to the information and representations submitted we rule that each portfolio’s method of making sec_704 allocations including reverse allocations for future partners who invest in that portfolio is a reasonable method within the meaning of sec_1_704-3 and is permitted by the commissioner under sec_1_704-3 provided that i a contribution or revaluation of property and the corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partnership in a manner that substantially reduces the present_value of the partners' aggregate tax_liability ii the partner is registered as an open-end management company under the act and is a qualified contributor and iii to the extent a portfolio relies on this ruling with respect to the contribution that portfolio will document any such contribution on its tax_return filed subsequent to the contribution except as specifically ruled upon above we express no opinion on the federal tax consequences of the transactions described above under any other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from any transaction s that are not specifically covered by the above rulings rulings two and three are limited to allocations of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets made under sec_704 sec_704 and sec_1_704-3 specifically no opinion is expressed concerning i whether any fund qualifies as a ric that is taxable under subchapter_m part i of the code ii allocations of items other than items of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets or iii the aggregation of built-in gains and losses from qualified_financial_assets contributed to portfolios by any partner other than the feeder funds and future new partners that qualify as qualified contributors in addition each portfolio must maintain sufficient records to enable it and its partners to comply with sec_704 and sec_737 this ruling is directed only to the taxpayers sec_6110 of the code provides that it may not be used or cited as precedent further except as specifically ruled upon above no opinion is expressed or implied regarding the federal_income_tax consequences of the transactions described above to any other taxpayer that is now or may become a holder of an interest in any portfolio a copy of this letter should be attached to the federal_income_tax return of each feeder fund for every taxable_year in which it participates in the master-feeder_arrangement described in this letter sincerely yours acting associate chief_counsel financial institutions products alice bennett chief branch by enclosure copy
